 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTartan Marine Company and United Steelworkers ofAmerica, AFL-CIO. Cases 11-CA-6905, 11-CA-6969, 11-CA-7190, and 11-RC-4310January 28, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 30, 1979, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs;Respondent filed a motion to reopen the record, whichis denied for reasons set out below; and GeneralCounsel filed an opposition to the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder, as modified.The Administrative Law Judge concluded thatRespondent had engaged in a number of 8(a)(1)violations but had not committed certain other 8(a)(l)violations as alleged in the consolidated complaint.Moreover, the Administrative Law Judge found thatRespondent had engaged in various violations ofSection 8(a)(3) of the Act but had not committedcertain other 8(a)(3) violations as alleged in thecomplaint. Finally, as the Administrative Law Judgefound that the Union had a valid authorization cardmajority at the time it sought recognition fromRespondent, which recognition was denied, the Ad-ministrative Law Judge concluded, based on the unfairlabor practices he had found, that Respondent'srefusal to bargain was in violation of Section 8(a)(5)and (1) of the Act and that, under the authority ofN.L.R.B. v. Gissel 'Packing Co., Inc.,' a bargainingorder was an appropriate remedy here. As modifiedbelow, we affirm the Administrative Law Judge'sDecision.1. The Administrative Law Judge found that certainof Supervisor Calvin Webb's comments to employeeLaverne Keith Leviner on January 25, 1977,' consti-tuted the impression of surveillance of union activities'395 U.S. 575 (1969).'All dates are 1977 unless noted otherwise.Without detailing what was aid about the former employee, Leviner247 NLRB No. 73in violation of Section 8(a)(1) of the Act. For thefollowing reasons we reverse this finding.On January 17, a union representative met withLeviner to discuss organizing Respondent. As a resultof this contact, a meeting was held on January 21 withthe union representative and seven to nine employeesof Respondent, at which time the representativepresented the benefits of unionization to the employ-ees. On January 26, the Union made a demand forbargaining upon Respondent based on an assertedcard majority. That demand was refused by Respon-dent.The Administrative Law Judge found that onJanuary 25 Supervisor Webb had a phone conversa-tion with Leviner in which Webb indicated he knewabout the union meeting of January 21, who was there,where the meeting had been held, and who was tryingto get the people together there. The AdministrativeLaw Judge found that by such remarks Webb hadcreated an impression of surveillance of union activi-ties in violation of Section 8(a)(1) of the Act. In doingso, however, the Administrative Law Judge failed toconsider certain other pertinent testimony. Thus,Webb stated that he told Leviner in their conversationthat a former employee had told him about Leviner'sinvolvement in the Union and about the meeting ofJanuary 21. Webb said he also told Leviner that, inaddition to the former employee's telling him this,some people in a bar had also told him of the unionmeeting.' Webb told Leviner that getting involvedwith the Union was strictly up to Leviner. In thesecircumstances, where it was not denied that Webb toldLeviner where and from whom he had heard aboutLeviner and the Union, we find that Webb's remarksdid not constitute the impression of surveillance.42. The Administrative Law Judge also found thatRespondent's discharge of Jerry Cribb on March 18was for union-related reasons and, therefore, was inviolation of Section 8(a)(3) and (1) of the Act. For thefollowing reasons, we reverse that finding.Cribb was an active union adherent and his statuson the Union's organizing committee was madeknown to Respondent as of January 22. Cribb also hadreceived numerous reprimands from Respondent-both before and after Respondent was informed of hisunion activities. In fact, between the time it learnedabout his union activities and the date of his dischargeon March 18, Respondent had cited Cribb three timesfor various rule infractions. The last of these threeincidents was only 3 days before his March 18discharge. None of these reprimands by Respondent isadmitted her name came up in the conversation and that Webb may havementioned this bar conversation to Leviner, also.'See, e.g., Sunbeam Corporation (Dumas Division). 211 NLRB 676 (1974).646 TARTAN MARINE COMPANYalleged as an unfair labor practice by the GeneralCounsel.'On March 18, Cribb was assigned the job of waxinga combination mold. The Administrative Law Judgefound that, because of the delicacy of the job,Respondent had a rule against unnecessary talkingwhile an employee was performing this work. Cribbapparently got behind in his work and asked for, andreceived, the assistance of two other employees. Afterthe two employees went over to help Cribb, ForemanRogers reminded him not to talk on this job. Cribbreplied that he did not put wax on with his mouth.Rogers returned to his office and noticed that Cribbwas not then working but instead was writing some-thing on a piece of paper. Rogers returned to Cribband asked him what he was doing. Cribb said, "I'mwriting you up to take you to the National LaborBoard [sic]." Rogers then took Cribb into his officeand, after conferring with his superior and reviewingCribb's personnel file, informed Cribb that he wasfired.In finding a violation in Cribb's discharge, theAdministrative Law Judge found that Respondent hadreasonable grounds to discharge Cribb because of hispast record but that those reasons had existed forsome time. However, only when Cribb mentioned theNLRB to Rogers did Rogers decide to take action.Contrasting Cribb's past infractions of Respondent'srules with his writing a single sentence on March 18,the Administrative Law Judge found that the latterincident would not seem to have been a matter of suchgravity as to warrant immediate discharge. In view ofRespondent's hostility to the Union, the Administra-tive Law Judge concluded that Cribb was fired, atleast in part, for his union activities and his expressedintent to seek the protection of the Board.As noted above, we disagree with this finding.Notwithstanding Cribb's union activities, which wereknown to Respondent, and Respondent's establishedunion animus, we find that Respondent's discharge ofCribb was motivated by lawful considerations. Cribbhad a long history of reprimands from Respondent fora variety of reasons, which had occurred bothbefore and after his involvement in union activity andRespondent's knowledge of that activity. Only 3 daysbefore his discharge, Cribb had been warned that hisnext unexcused absence would result in his discharge.Then, on March 18, Cribb tell sufficiently behind in' Cribb was also cited by Respondent for various infractions at least threetimes before he engaged in any union activity. These reprimands were fortalking too much on the job or failing to adequately explain an absence fromwork. These reprimands were in January and July 1976 and January 1977.After his union activity began he was cited for talking too much, taking toomuch time before working, and having unexcused absences.I We accordingly find it unnecessary to determine whether Crbb would bebarred from reinstatement in any event because of certain after-dischargecomments on his part.' In agreeing with him on this issue, however, we make the followinghis work that he asked Respondent for, and received,the assistance of two other employees. However, whenwarned to refrain from talking, Cribb sarcasticallyresponded to his supervisor. Then, instead of returningto work, Cribb stopped to write down a statement asan aftermath of his conversation with the supervisor.While the Administrative Law Judge belittled theimportance of this work stoppage in light of Cribb'spast infractions, which he found more significant, wethink the Administrative Law Judge was in error indoing so.In the first place, the Administrative Law Judgehimself found that the job on which Cribb wasworking on March 18 required his "close attention."Cribb, however, was not giving that close attentionwhen he was writing his note. Indeed, he had wipedoff some wax he had just applied, laid his rag down,and begun writing when Rogers saw him. By soacting, Cribb created the risk that he would miss aspot in waxing and stick the mold. His conduct was allthe more serious since two employees had just beenpulled off their own jobs to help Cribb because he wasbehind in his work. Under all these circumstances, weconclude that it is not what Cribb was writing whichresulted in his discharge but when he was doing it, andwe conclude that Respondent did not violate the Actwhen it fired him.63. Notwithstanding our reversal of two of theAdministrative Law Judge's unfair labor practicefindings, we agree with him that a bargaining order isan appropriate remedy here. First, we agree that theUnion had a card majority when it made its demandfor bargaining on January 26.' We also agree with theAdministrative Law Judge that the unfair laborpractices which Respondent committed warrant theimposition of a bargaining order. While we havereversed his findings that Respondent illegally dis-charged Jerry Cribb and created an impression ofsurveillance in Webb's January 25 conversation withLeviner, we have affirmed all the other unfair laborpractices which the Administrative Law Judge found.This includes findings of 13 separate 8(a)(1) violations,involving 10 different incidents and 5 different super-visors; and 2 separate violations of Section 8(a)(3) ofthe Act. We think the Administrative Law Judge aptlysummarized the reasons why a bargaining order isappropriate here in the section of his Decision entitled"The Remedy" and, with the exception of the dismis-revisions to his majority total. First, contrary to the Administrative LawJudge, but based on undisputed figures. we find that the Union had cardsfrom 62, not 64. employees on the demand date of January 26. Three of thosecards, not 4 as argued by Respondent, were found invalid by the Administra-tive Law Judge, thereby reducing the card total to 59. Secondly, unlike theAdministrative Law Judge, we find it unnecessary to pass on the cards ofRobert M. Pearson, John William Potter, Elizabeth Virginia Webster, andCharles Stogner in determining majority. In all other respects, we agree withhis card computations and find that the Union had at least 55 valid cards in a98-employee unit on the demand date.647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsals noted above, we specifically affirm his rationalefor issuance of such a bargaining order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, TartanMarine Company, Hamlet, North Carolina, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order as somodified:1. Substitute the following for paragraph l(e):"(e) Creating the impression of surveillance bytelling employees it had heard that they were definite-ly for the Union."2. Substitute the following for paragraph l(i):"(i) Refusing to rehire employees to discouragemembership in a union."3. Delete paragraph 2(c) and reletter the subsequentparagraphs accordingly.4. Substitute the attached notice for that of theAdministrative Law Judge.Moreover, we note that the case involving Respondent to which theAdministrative Law Judge referred in the section of his Decision entitled"The Remedy" has now issued. See Tartan Marine Co., 243 NLRB 168(1979). Notwithstanding our dismissal of the complaint in that proceeding, westill perceive the necessity of a bargaining order for the reasons set out by theAdministrative Law Judge.In its motion to reopen the record, Respondent argues that the span of timesince the election and the commission of the unfair labor practices, along withthe employee turnover since that time, requires that the Board reopen therecord and take evidence on whether a bargaining order is presentlywarranted. Respondent's motion is denied as none of the issues it raises arerelevant to determining whether a bargaining order should now issue. See,e.g., Capitol Foods, Inc. d/b/a Schulte's IGA Foodliner. 241 NLRB 855(1979), regarding employee turnover.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate ouremployees concerning their union activity or theunion activities of other employees.WE WILL NOT threaten our employees withfuture harm in the event they make a "mistake"in their decision for or against representation by aunion.WE WILL NOT restrain our employees in theirSection 7 right to engage in union solicitation ofother employees during a break period in a breakarea.WE WILL NOT solicit employees to cancel theirunion cards or to withdraw their support from aunion.WE WILL NOT create the impression of surveil-lance by telling employees we have heard thatthey were definitely for a union.WE WILL NOT threaten employees with loss offuture retention rights because of a union'sseniority policy if a union represents our employ-ees.WE WILL NOT solicit employees to solicit otheremployees to cease supporting a union.WE WILL NOT encourage our employees not tohonor a Board subpena.WE WILL NOT refuse to rehire employees todiscourage membership in a union.WE WILL NOT deny wage increases to employ-ees because of their membership in and supportfor a union.WE WILL NOT refuse to recognize and bargain,upon request, with a union representing a majori-ty of our employees in an appropriate unit.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the Act.WE WILL, upon request, recognize and bargaincollectively, effective January 26, 1977, withUnited Steelworkers of America, AFL-CIO, asthe exclusive bargaining representative of ouremployees in the below-described appropriateunit and, if an agreement is reached, embodysuch agreement in a written, signed contract. Theappropriate unit is:All production and maintenance employeesemployed by us at our Hamlet, North Caroli-na, plant; excluding office clerical employees,professional employees, guards, and all super-visors as defined in the Act.WE WILL offer Laverne Keith Leviner employ-ment at our Hamlet, North Carolina, plantwithout discrimination as to the position offeredhim or as to terms and conditions of employmentin such position and WE WILL make him wholefor any loss of wages suffered by him as a result ofour discrimination against him, including ourfailure to grant him a wage increase with interest.TARTAN MARINE COMPANY648 TARTAN MARINE COMPANYDECISIONABRAHAM FRANK, Administrative Law Judge: The origi-nal charges in this consolidated case were filed on January28, 1977,' March 22, and September 20. The originalcomplaint issued on March 7 and consolidated complaintsthereafter on April 27 and January 24, 1978, amended onMarch 10, 1978. The hearing was held from March 27-30,1978, in Rockingham, North Carolina. All briefs filed havebeen duly considered.At issue in this case are questions whether the Respon-dent, during the course of an organizing campaign, engagedin various acts of interference, restraint, and coercion ofemployees to dissuade them from joining or supporting theCharging Party, including coercive interrogation, threats,solicitation of employees to revoke their cards, and thegranting of pay increases prior to a scheduled Boardelection; whether Respondent refused to grant pay increasesto several union adherents, discharged one union adherentand refused to rehire another; and finally whether abargaining order is warranted under the rule of N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969).FINDINGS OF FACT AND CONCLUSIONS OF LAW1. PRELIMINARY FINDINGS AND CONCLUSIONSThe Respondent, a North Carolina Corporation with itsplant located at Hamlet, North Carolina, is engaged in thebusiness of manufacturing fiberglass auxiliary sailboats.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.The Charging Party, hereinafter called the Union, is alabor organization within the meaning of Section 2(5) of theAct.II. THE UNION INITIATES ITS CAMPAIGNOn March 17 Michael Krivosh, a staff representative ofthe Industrial Union Department of the AFL-CIO, metwith LaVerne Keith Leviner, an employee in Respondent'sglass shop department. Krivosh suggested that Leviner getsome employees together who were interested in forming aunion at Tartan and call Krivosh for a tentative firstorganizational meeting. Such a meeting was held by Krivoshon January 21 at the Regal Inn in Rockingham. Seven tonine employees of Respondent attended. Krivosh talked tothem about the Union, how it operated, and the employees'rights under the law. He covered the contract of a TartanMarine plant located in Grand River, Ohio, where theUnion represented the employees. He told them that theUnion needed an in-plant organizing committee before itcould issue authorization cards to be distributed to Respon-dent's employees in the Hamlet plant. Krivosh informed theemployees that he was there to help them get a union in theplant, and that once a substantial majority of the employ-ees-about 65 percent-had signed authorization cards theUnion would demand recognition from the plant managerand offer to submit the cards to a disinterested third partyfor a card check. If the Company agreed, negotiations for acontract could commence immediately following the cardcheck. Krivosh stated that the Union was not there to holdan election, but that there was a possibility that they wouldbe pushed into an election. Krivosh instructed the employeespresent to solicit in nonwork areas, on nonwork time, beforeor after work, at employees' homes, and in the parking lot.They were to tell the employees that the employees weresigning the cards to help get the Union into the plant andthat the card authorized the Union to represent them.Krivosh informed the employees that the lowest pay ratefor the glass shop in the Grand River plant was either $4.25or $4.29. This information was also given to Respondent'semployees at subsequent meetings and through leaflets.Krivosh made the Grand River plant contract available toRespondent's employees, and a local union officer from thatplant discussed the contract at subsequent union meetings.Five or six employees present at the January 21 meetingsigned an in-plant organizing sheet.On January 22 Krivosh sent two telegrams to JackCuthbertson, plant manager, naming eight employees asmembers of the Union's in-plant organizing committee. OnJanuary 24 Krivosh sent a third telegram naming fiveadditional employees as members of the committee. Includ-ed on the list of committee members were employeesLeviner, Jerry M. Cribb, and William H. Chavis.On January 26 Krivosh wrote to Cuthbertson, advisinghim that a majority of Respondent's employees had desig-nated the Union as their bargaining representative anddemanding recognition and bargaining, following validationof the Union's claim through a third party card-check. Onthe same date Cuthbertson refused the request.III. CREDIBILITYThe findings of fact set forth below are based, in someinstances, upon a composite of the testimony of witnesses.Where the testimony is in conflict I have resolved suchconflicts with due regard to the demeanor of the witnesses asthey appeared before me, their ability to recall events, andtheir willingness to testify fully and without apparentevasion. I have also taken into account contradictions andinconsistencies in testimony. In so doing, I have been awareof a witness's self-interest in the outcome of this proceeding.IV. INTERFERENCE, RESTRAINT, AND COERCIONA. Notice to Employees To Report Bothersome UnionActivityUpon receipt of the first two telegrams Cuthbertsonposted a Notice to Employees. Attached to the notice werethe two telegrams sent by Krivosh. The notice stated thatthe employees on the organizing committee would be held tofull compliance with all company rules and regulations andthat no employee involved with the Union "will ever receiveany preferential treatment by this Company." The noticefurther stated:' All dates are in 1977. unless otherwise indicated.649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe want to make our position on this steel workersunion crystal clear. WE DO NOT WANT A UNION IN THISPLANT. We fully intend to resist this union in itsattempt to get into our plant with every legal meansavailable to us-you can absolutely rely on that.If any members of this 'organizing committee' oranyone else attempts to bother you during working timeabout the union and thus interferes with your work,please notify your supervisor and we will see to it thatno such interference with your work occurs in thefuture.If you are asked to sign a union authorization card, weencourage you to think long and hard before you getyourself involved in a situation which you may not fullyunderstand. Signing one of these union cards is likesigning a blank check-you never know when it is goingto up or how much it will cost you. Remember-aunion card is a legal document. Make absolutely sureyou get the facts before you even consider signing yourname to one of these cards.B. Restriction on Union ActivityOn January 25 during a break period in the break areaLeviner asked employee David Rose if he wanted to sign acard. Ted Rogers, foreman of the glass shop, was presentand told Leviner, "You should take care of this after work."Leviner said the law permitted him to do it before work,after work, and during break periods and lunchtime. Rogersreplied, "Our Company pays you for your breaks. Theydon't pay you for your lunch time." Then Rogers said, "Butas long as you know what you're doing."C. InterrogationOn the morning of January 25 Calvin Webb, a supervisorin the assembly department, asked Leviner if Leviner had aunion card for Webb to sign; Leviner did not reply andWebb left. That afternoon Webb called Leviner's home andleft a message for Leviner to call Webb. That eveningLeviner called Webb. During the course of the conversationWebb stated that he knew about the union meeting onJanuary 21. Webb also said that he knew who was there orwho was going to be there and who was trying to get thepeople together there and where it was held.Some time about January 25 or 26 LaRue Conner had aconversation with Rogers. Rogers asked if Conner hadsigned one of the little cards. Conners asked Rogers what hewas talking about. Rogers replied, "You know what I'mtalking about." Conner did not respond and Rogers left.A day or so later Conner had a conversation withSupervisor Sim Caulder in the glass shop. Caulder askedConner if she had signed a union card. Conner asked,"Why?" Caulder asked if Conner had seen the notice theyhad posted. Conner said she had read it. Caulder asked if sheunderstood it, and Conner replied, "Yes." Caulder then said,"Well, if you don't, you should read it again." Caulder toldConner to read the bottom line on it, to read it over again.As Conner was leaving Caulder repeated that she shouldread the notice over again, saying, "We don't want a Unionhere at the plant."On March 9 Danny Lee McDuffie had a conversationwith Frank Clemmons, engineering supervisor in the re-search and development department. Clemmons showedMcDuffie a news clipping relating to a woman who had beenfined by a union because she failed to attend union meetingson Sundays. Clemmons asked McDuffie what he thoughtabout the clipping. They discussed pros and cons about theunion. McDuffie said he was reading a book about Americanlabor and was aware there were points against the Union.Clemmons then said that he had heard that Mark Dombro-sky and Steve Dombrosky were definitely for the Union andasked McDuffie if he would not talk to them and tell themthe bad points about the Union. McDuffie refused. BeforeMcDuffie left Clemmons asked McDuffie if he would notthink about it. During the course of the conversationClemmons asked McDuffie if he understood the Union'sposition on seniority. Clemmons pointed out that McDuffiehad a lot of potential and capabilities and could go up fast inthe Company, but that under the seniority system McDuffiecould be laid off before a less capable person was laid off.McDuffie mentioned that Mark Dombrosky wanted to do agood job and Clemmons sad that in Dombrosky's case, too,the seniority system would hold him back. Clemmons askedMcDuffie to discuss with Dombrosky the seniority pointabout the Union.On or about January 20 Roger Williams, a member of theorganizing committee, had a conversation with Cuthbertsonin the latter's office. Cuthbertson asked Williams how hewas doing and then asked Williams if Williams had heardanything about anybody trying to organize a union in theplant. Williams replied that he had heard some rumors.Cuthbertson then asked Williams how he felt about it.Williams told Cuthbertson that he did not really know andwanted to hear both sides. Cuthbertson then told Williamshow much the Company thought about him and how good ajob he was doing. Cuthbertson hoped that Williams wouldnot make a mistake that would harm him in the future.On January 21, Rogers approached Cribb and asked Cribbif he had heard anything about the Union. Cribb said he hadheard something. Rogers wanted to know what Cribb hadheard. Cribb told Rogers that there was a meeting. Rogersasked where. Cribb asked Rogers what Rogers had heard.Rogers said something to the effect that it was a little toocrowded and he could not talk about it. They made somekind of an arrangement to meet at Rogers' house later thatday, but Cribb did not go to Rogers' house.In February Williams had a conversation with Webb.Williams was working in a boat with four or five otheremployees. Webb said, "Did you guys get paid $5 to signUnion cards?" Williams said, "What?" Webb repeated thestatement. Williams then said, "Man, you're breaking thelaw. You're not even supposed to question us about this."Webb looked at Williams and said, "Man, I can talk aboutanything I want to." Williams then said, "Well, go ahead,say what you want to. I'm taking it all in." Webb continued,"Do you know y'all are going to have to pay $3 to get thecards back?" Williams restrained Tim Long, one of theemployees in the boat from replying to Webb, stating thatWebb was breaking the law. Webb had two other conversa-tions with Williams. In one conversation Webb told Wil-liams that Williams, although involved in the Union, did not650 TARTAN MARINE COMPANYhave to worry about his job after the union activity was overbecause Williams was a pretty sound worker. In the secondconversation Williams told Webb that Williams was on thecommittee and was for the Union, but was not trying to getcards signed and was not as involved in the Union as Levinerand Cribb.D. Solicitation of Employees To Cancel CardsToward the end of January Cuthbertson posted a second"Notice to Employees." The notice informed the employeesthat they had an "absolute legal and moral right" to canceltheir union cards and have them returned. The noticefurther advised the employees that, if they decided to gettheir cards back, they should write a letter to the Union,with a copy to the Board, asking that their cards becancelled and returned to them. The notice set forth theaddress of Krivosh and Region 11 I of the Board.During the campaign Respondent held a number ofmeetings with selected groups of employees. Speeches weremade at these meetings, and films depicting strikes andunion violence were shown. Probably around the middle ofMarch Leviner asked Supervisor Sim Caulder why Levinerdid not get to go to those meetings. Caulder said, "Allyou've got to do is what that paper says up there on thebulletin board." Leviner asked, "Are you talking about theone that asked you to get your cards back? Is that the wayyou get to go?" Caulder replied, "That's what the papersays."E. Encouraging Employees Not To Honor BoardSubpenasAbout the middle of March Conner had a conversationwith Rogers at the cutting table in the glass shop. Rogersasked Conner if she had received a paper or a letter aboutcoming to court. The next day Conner asked Rogers if thepaper he was talking about would come by registered mail.Rogers replied, "Yes, sometimes they do." Conner thenasked Rogers if she had to pick it up. Rogers said that shedid not have to if she did not want to; that she could do whatshe wanted to about it. Rogers told Conner that there wasnot anything that could be done about it if she didn't pick itup.F. The Granting of Wage IncreasesRespondent's policy in granting wage increases to employ-ees during 1976 and until June 1977 was based upon so-called automatic and merit raises. Automatic raises weregranted on a monthly basis to employees whose rate of payranged from 2.90 to a maximum of $3.20 per hour. Suchraises were not, however, actually automatic in that theycould be deferred for several months if an employee'sperformance was not satisfactory. Merit raises were basedupon an evaluation of an employee's progress over a 3-month period, which might be extended to 4 or 5 months orlonger depending upon the employee's performance evalu-ation. Both systems required a supervisor's evaluation of theemployee's potential and ability.In October 1976 Respondent granted an across-the-boardwage increase, ranging from 5 cents to 30 cents per hour, tovirtually all employees in the plant. Prior to that increase 21employees had received raises in April, 5 employees hadreceived raises in May, 6 in June, 15 in July, 4 in August,and 21 in September, all in 1976. In November 1976, 15employees received raises, and in December 1976, 24employees received raises. Some of these employees receivedraises in both months and some received two raises inDecember.During the period from January 20, the date Respondentfirst became aware of union activity in its plant, until March31, the date of the election, 54 employees received raises.From January 20-22, 4 employees received raises; 25employees received raises on January 28, 16 in February,and 9 in March.V. DISCRIMINATION TO DISCOURAGE UNIONMEMBERSHIPA. The Failure To Grant Wage Increases to Leviner,Cribb. and ChavisLeviner, the most active union adherent, and Cribb andChavis, active union adherents, were employed in the glassshop. Of the 33 employees employed in this department, 27received raises from January 21 to March 9. Fifteen of theseemployees received their raises in January 10 in Februaryand 2 in March. Six employees, including Leviner, Cribb,and Chavis received no raises during this period. Of thelatter all three had received raises on October 1, 1976, alongwith other employees. At that time Leviner was raised to$3.65 per hour from $3.40. Cribb was raised to $3.20 perhour from $2.90. Chavis was increased to $3.20 per hourfrom $2.90. Of the remaining three employees who did notreceive raises in the 3 months prior to the election, JamesHaliburton was making $3.80 per hour, the top rate in theplant; Michael Currie was making $4.00 per hour, above thetop rate; Mike Ferguson had received two raises the previousDecember for an increase to 3.00 per hour from $2.75.B. The Refusal To Rehire LaVerne Keith LevinerLeviner was employed by Respondent for about a monthin 1973. He left his job voluntarily. He was reemployed inOctober 1974. Initially assigned to the assembly department,he was transferred to the glass shop on November 8, 1976,under the supervision of Rogers. As indicated above,Leviner was the foremost union adherent in the plant. Hewas named in the January 22 telegram to Cuthbertson as amember of the in-plant organizing committee. He solicitedemployees to sign cards, attended union meetings, andhanded out leaflets for the Union at the plant gate.On May 11 Leviner gave Respondent a week's oralnotification of his intention to quit his job. Leviner'sseparation notice states that Leviner left his employment for"better job opportunity and felt it would be better workingconditions." In a postterm comment Cuthbertson had noted"not for rehire."Leviner left his job on May 16 at II a.m. before hisnormal shift terminated at 3:30 p.m. He informed Rogers at651 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10:30 a.m. that he would be leaving at 11. Rogers askedLeviner to stay because he could not be replaced until thenext day. Leviner replied that he felt the Company did notcare and that he would not be coming back after dinner.Rogers said, "O.K."Leviner returned to the plant to reapply for his job aboutthe middle of July, but was told by a secretary that theCompany was not taking applications at the time. InAugust, responding to Respondent's help wanted ad in thelocal newspaper, Leviner again returned to the plant andfiled an application for employment. As he was filling outthe application, John Dabbs, superintendent of the glassshop during the Union's campaign, came by and askedLeviner, "What are you doing?" Leviner replied, "Fillingout an application." Dabbs laughed and walked off. Rogersalso came by and said, "You're going to put me down for acharacter witness, aren't you?" Leviner said, "Yeah, you'dbe the first one I'd put down." Leviner handed hisapplication to the secretary. She told him that she would putit on Cuthbertson's desk, and if they had any openings, theywould give him a call.Cuthbertson testified that Respondent did not rehireLeviner because he had quit the Respondent's employ twice,and Cuthbertson, after talking to his supervisors, establishedthis policy early in January because of the large number ofemployees who had quit the previous year. The record showsthat 28 employees who were hired in 1976 quit during thesame year. Of the employees who had quit in previous yearsand were not hired by Respondent upon reapplication in1977, 7 employees, including Leviner, quit in 1973, 7 quit in1974, none in 1975, and 5 in 1976.Prior to his quitting in May Leviner was held in highesteem by Dabbs and Cuthbertson. Dabbs had told Levinerin the past that he was a good worker. Cuthbertson's opinionof Leviner is recorded in a letter, dated January 7, 1976, tothe Commanding Officer of the National Guard, Rocking-ham, North Carolina. In that letter Cuthbertson asked thatLeviner be exempt from the National Guard. Cuthbertsondescribed Leviner as follows:Mr. Keith Leviner has been a loyal and devotedemployee of ours for the past eighteen months. Duringthis period he has elevated himself to a level whichmakes our organization dependent upon craftsman [sic]of his caliber. This type employee is badly needed toinsure the success of a current plant expansion.In 1976 Leviner was late to work on nine occasions andhad one excused absence. During the first 5 months of 1977he was late on two occasions. In December 1976 Rogersspoke to Leviner about getting his own material from thesupply room, staying on the job, and getting more involvedin his job. On February 4 Rogers spoke to Leviner abouttalking on the job and being away from his jobsite.C. The Discharge of Jerry B. CribbCribb was an active in-plant union organizer. He was amember of the organizing committee, and Respondent hadbeen notified of this fact in Krivosh's telegram of January22. Cribb talked to other employees about the Union andsolicited cards for the Union.As indicated above, Cribb received a raise in pay inOctober 1976 along with other employees, but was one of thefew employees in the glass shop department who received noraises during the early months of 1977.Cribb had been reprimanded a number of times by Rogersfor too much talking. In August 1976 he had been given a 3-day disciplinary layoff. On January 31 Cribb was reprimand-ed by Rogers for taking too long to drink hot chocolatebefore reporting to work. Cribb was again reprimanded byRogers on February 4 for too much talking. On March 15Cribb was absent and asked his wife to call Rogers' wife toreport his absence. Rogers did not receive the message andmarked Cribb absent without an excuse for that date. Rogersnoted on the reverse side of Cribb's employment attendancecard that the next time Cribb failed to report his absence tothe plant he would be fired.In the fall of 1976 Rogers and Caulder had told Connerthat they were going to fire Cribb when they had a "goodreason."On the morning of March 18 Cribb was assigned the jobof waxing a combination mold unit preparatory to applyingcoats of fiberglass to form a boat part. In performing thisoperation it is necessary that several coats of wax be appliedsmoothly and evenly. If the wax is improperly applied thefiberglass may stick to the mold, with the result that a pieceof the mold may be torn out when the boat part is finallyremoved. Such damage requires that the mold be repairedbefore it can be used again, and production is delayed. Forthis reason Respondent had a rule against unnecessarytalking while an employee was engaged in waxing a mold.On this occasion Rogers approached Cribb and told himnot to talk while waxing. Cribb replied that he did not putwax on with his mouth anyway. Rogers returned to hisoffice, which was on an elevated platform from whichvirtually the entire glass shop was within view of manage-ment officials. In his office Rogers noticed Cribb writingsomething on a piece of paper. Rogers came downstairs,approached Cribb, and asked Cribb what was he doing.Cribb replied, "I'm writing you up to take you to theNational Labor Board." Rogers said, "Come on with me,let's go upstairs and talk." Cribb followed Rogers to thelatter's office where Cribb remained while Rogers consultedwith Cuthbertson. The two management officials reviewedCribb's record, including his writeups and absenteeism.Cuthbertson told Rogers it was O.K. to fire Cribb. Rogersreturned to his office and told Cribb he was terminated.Thereafter, Rogers saw Cribb punching out at the timeclock. Rogers told Cribb that Rogers had Cribb's timecardand he would write Cribb's time up. Cribb then said, "Ted,I've got something to tell you ...if I lose any bit of mypersonal property, I'll kill you." That evening Rogers calledthe sheriff's department and reported that he had beenthreatened. Later that evening Cribb called Rogers andapologized for threatening him. The record contains evi-dence that Cribb had been convicted in 1971 of assault witha deadly weapon inflicting serious bodily injury and hadserved several months in prison for this offense.652 TARTAN MARINE COMPANYVI. THE UNION'S MAJORITY STATUS PRIORTO MARCH 31The parties stipulated that the appropriate unit includesall production and maintenance employees employed by theEmployer at its Hamlet, North Carolina, plant, excluding alloffice clerical employees, professional employees, guards,and supervisors as defined in the Act.On January 26 this unit comprised 98 employees; onFebruary 18 it comprised 96 employees; on February 26 itcomprised 95 employees.As of January 26 the Union had secured authorizationcards from 64 of these employees.By February 18 the Union had obtained 5 additional cardsfor a total of 68.2 By February 26 the Union obtained 3additional cards for a total of 70.'A number of employees identified their own cards. Othercards were identified by union solicitors, primarily Krivoshand Leviner.The cards are unambiguous, single purpose cards author-izing the Union to represent the signer for purposes ofcollective bargaining with respect to rates of pay, hours, andconditions of employment. All cards were received intoevidence subject to review upon further consideration ofRespondent's allegations that certain cards are invalidbecause of misrepresentation by card solicitors.The applicable rules relating to alleged misrepresentationof single purpose authorization cards are set forth inCumberland Shoe Corp., 144 NLRB 1268 (1963); LeviStrauss & Co., 172 NLRB 732 (1968); Hedstrom Company, asubsidiary of Brown Group, Inc., 223 NLRB 1409 (1976);N.L.R.B. v. Gissel Packing Co., supra.Cumberland Shoe and Levi Strauss hold that singlepurpose cards are not invalid because the signatory was toldthat a purpose of the cards was to secure an election asdistinguished from the case where the employee solicitedwas told that the only purpose of the card was to obtain anelection. In Gissel the Supreme Court approved the Board'sholding in Levi Strauss that the Board will not probe a cardsigner's subjective reasons for signing a card in the absenceof clear proof of fraud or coercion. In Hedstrom the Boardheld that statements made by card solicitors that theemployees "wanted to see if they could get the Union up fora vote" and that "if there was enough of a percentage then itwould come up for a vote" were not an abandonment of theplain statement on the card or a misstatement of its purposeand that cards so solicited were valid.Charles Stogner: Stogner testified that he signed a card forthe Union at the Tartan plant after reading it. He was toldby the union solicitor, James Outen, that the card would beused to get an election. Stogner was familiar with unionauthorization cards and assumed that, in any event, therewould be an election. I find Stogner's card valid.Betty Stogner: Betty Stogner testified that her husbandgave her the card and told her it was for an election, but didnot tell her she had to sign the card to vote in the election. Ifind Stogner's card valid.Robert M. Pearson: Pearson testified that he was solicitedby employee McLenzy Bristow, who asked Pearson if he was'Excluding the card of Jackie Bledsoe, who quit on February 8.' Excluding the card of Annie Ruth Hughes, dated February 28.still for the Union and would sign a card. Pearson said hewould sign it. Pearson testified that he attended unionmeetings before and after he signed a union card. At themeetings Krivosh said that the purpose of the card was toassure a good election and that if anything came up in court,the employees would not be obligated to come to court. Ifind no misrepresentation of the plain purpose stated on thecard with respect to Pearson. His card is valid.Andy McNeill: McNeill was not sure, but thought hereceived his card from Outen in the break area of the Tartanplant. He filled it out and signed it. He talked to a number ofunion organizers about the card. Some of the organizers toldhim that he would not have to pay union fees or dues if hesigned a card and the Union came in. He was also told thatthe card did not obligate him in any way when he signed it.Although these comments influenced his decision, he signedthe card because he felt that the Union would do theCompany good. Apart from the fact that McNeill could notidentify any individual who made a comment to him, noneof the above statements contradicted the explicit purposestated on the face of the card. I am satisfied that McNeillwas aware that in signing a card he was designating theUnion to represent him and was not misled in this respect. Ifind his card valid.Charles Edward Bristow: Bristow was solicited by Levinerand signed a card on January 25. On cross-examinationBristow testified that Leviner told Bristow that the onlypurpose of the card was for an election and that Bristowneeded to sign it before he could vote in the election. Onredirect Bristow explained that Leviner said that they wouldhave a better chance of winning the election if a majority ofthe employees signed cards. However, he did not retreatfrom his testimony that Leviner also told Bristow that theonly purpose in signing a card was for an election. I find thepurpose of the card was misrepresented in this instance.Accordingly, I will not count Bristow's card.Ronnie Monroe Jacobs. Jacobs was solicited by Leviner orWilliams and signed a card after reading it on January 25.He was told that the purpose of the card was to get enoughpeople to sign it for an election, but did not recall that hewas told that this was the only purpose. Jacobs testified thathe read the card, thought it over for about an hour, andfinally signed it. I find Jacob's card valid.Roger Dale Byrd: Byrd read and signed a card for theUnion on January 24. He was approached by severalemployees over a 2-week period, but was finally solicited byOuten. Outen told Byrd that Byrd needed the card to vote.Subsequently, Byrd sent a letter of revocation to Krivoshwith a copy to Region 11.' I find Outen's statement to Byrda misstatement of the purpose of the card, affecting Byrd'sright to consider himself eligible to vote in the forthcomingelection. His card is invalid.Mary Shepard: Shepard read and signed a card on January24. Leviner gave her the card and told her that they weretrying to get enough cards signed to see if they would be ableto have an election, that there would be an election if therewere enough cards signed. Subsequently, on May 11,Shepard wrote a letter of revocation asking the Union toreturn her card to her. I find Shepard's card valid.' My conclusions with respect to all letters of revocation are set forth below.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael Ferguson: Ferguson signed a card during theUnion's campaign, but could not fix the date. Subsequently,he asked to revoke his designation of the U,lion, but decidednot to ask for his card back after a visit by several fellowemployees. Ferguson's card was lost and was not offered atthe hearing. I am satisfied that Ferguson was a unionadherent at some time during the Union's campaign.However, without a specific date I am unable to determinewhether Ferguson authorized the Union to represent him onany of the three critical dates litigated by the parties.Accordingly, his designation of the Union cannot becounted.John William Potter: Potter testified that he signed a cardwithout reading it about January 1977, when card signingwas "an everyday thing." He was drinking heavily at thetime and could have signed the card in a bar. The card isdated January 24, 1977, and was received at the Board'sRegion II office on January 31. Potter was not clear aboutstatements made to him, but believed that it was just to get"in the committee, join, something like that." There is noevidence that Potter ever revoked his designation of theUnion to represent him. I am satisfied that Potter, thoughintoxicated, knew that he was indicating his preference forthe Union when he signed a card in January. His card will becounted.Mark A. Dombrosky: Dombrosky was given his card byJames Outen. Dombrosky read the card ard filled it out. Herecalled that Outen told Dombrosky that the card was to seehow many people wanted the Union in the plant and to havean election. If enough people signed there would be anelection. I find Dombrosky's card valid.Donald Keith Steen: Steen was given his card by Cribb.Steen read it and signed it. Steen testified that Cribb said "ina guaranteeing way" that if the Union were elected it wouldguarantee the employees $4.29 per hour. Subsequently, inFebruary, Steen wrote a letter to Krivosh and Region 11 ofthe Board revoking his card. I find Steen's card valid.Bernard Ray Tariton: Tarlton received his card fromMcLenzy Bristow. Tarlton filled out the card and signed it.Bristow told Tarlton that if a majority of the employeessigned the cards there would be better benefits from theCompany and that there would be a good chance that theUnion could come in. I find Tarlton's card valid.Jimmy Franklin Webster: Webster signed a union cardduring the campaign, but did not recall who brought it tohim. He was told at union meetings that he was not officiallya union member until he signed a' form providing for thededuction of union dues. Webster revoked his card by letterof March 27. 1 find Webster's card valid.Elizabeth Virginia Webster: Webster did not attend thehearing because of illness. Her affidavit states that she signedan authorization card. She was told the card was not a fullmembership card. I find Webster's card valid on January 26.Webster revoked her card on February 18.David Bruce Millen: Millen filled out and signed a card forthe Union on January 26. On February 14 he wrote a letterrevoking his card. I find Millen's card valid on January 26.Ben P. Bagwell: Bagwell received his card from Outen. Hekept it for 3 or 4 days, read it, and then signed and returnedit to Outen. On March 11 Bagwell by letter requested thathis card be returned to him. I find Bagwell's card valid.John W. Owens: Krivosh identified Owen's card. Owensapproached Krivosh at a union meeting and asked to sign acard. Krivosh and Gene Gray, a union staff representative,filled out the card for Owens, who signed it on February 17.Owens revoked his card by letter postmarked March 18. 1find Owens' card valid.Larry James Sanford: Sanford received his card fromOuten. Outen asked Sanford if he wanted a card and saidnothing else. Sanford also testified that Wayne Williams(Kenneth Wayne Williams) told Sanford before he signed acard that Sanford had to sign the card to be eligible to vote.Williams was named by Krivosh as a member of the in-plantorganizing committee. While not the immediate solicitor ofSanford, Williams spoke with authority with respect to thepurpose of the card. His misrepresentation to Sanfordunfairly coerced Sanford in his right to be eligible to vote ina Board election. I find Sanford's card invalid.Willie Bostick: McLenzy Bristow solicited Bostick to signa card. Bostick filled out the card and signed it in Bristow'spresence. The date on the card is smudged, but it appears tobe January 24. It was received at the Board's Region I onJanuary 31 1 find the card valid as of January 26.In addition to the employees named above who revokedtheir cards, the following employees revoked their cards onthe dates indicated:Richard Carter-February 23Ray Webb-March 21Calvin Bean-March 28James Haliburton--On or about March 29With respect to all cards subsequently revoked, such cardsare valid, in any event, until the date of revocation. There isan issue with respect to the revocation of cards by threeemployees, Virginia Webster, Millen, and Carter. Thesethree cards relate to the Union's numerical majority as ofFebruary 18 and 26. As these three cards cannot, in anyevent, affect the Union's majority status on those dates, Ifind it unnecessary to resolve the issue.Deducting the three cards found above to be invalidbecause of misrepresentation, on January 26 the Union hadobtained 61 valid cards; on February 18 the Union had 65 or63 cards, and on February 26 the Union had 67 or 64 cards.VII. ANALYSIS AND FINAL. CONCLUSIONS OF LAWA. Interference, Restraint, and Coercion1. I find that Respondent violated Section 8(a)(1) of theAct by the following conduct:(a) Cuthbertson's interrogation of Williams on or aboutJanuary 20 as to whether Williams had heard anythingabout anybody trying to organize a union in the plant andhow Williams felt about it.(b) Cuthbertson's statement to Williams on or aboutJanuary 20 that Cuthbertson hoped that Williams would notmake "a mistake" that would harm him in the future, in thecontext of Williams' statement that he heard rumors that theplant was being organized and was undecided on the issue.Cuthbertson's comment could reasonably be interpreted byWilliams to mean that if he selected the Union to representhim he would be harmed in the future.654 TARTAN MARINE COMPANY(c) Rogers' interrogation of Cribb on January 21 aboutwhether Cribb had heard anything about the Union andwhat Cribb had heard and where a Union meeting was held.(d) Webb's questioning of Leviner on January 25 as towhether Leviner had a union card for Webb to sign.Although this question may have been asked in a jokingmanner, in the context of Respondent's hostility to theUnion, its coercive thrust was apparent.(e) Roger's restraint of Leviner on January 25, whenLeviner solicited Rose to sign a union card during a breakperiod in a break area, by telling Leviner to "take care of thisafter work" because the Company "pays you for yourbreaks."(f) Webb's statement to Leviner in the evening of January25 that Webb knew of the union meeting on January 21, whowas there, who was trying to get the people together, andwhere it was held; thereby creating an impression ofsurveillance.(g) Rogers' interrogation of Conner about January 25 or26 as to whether Conner had signed "one of the little cards."(h) Caulder's interrogation of Conner on or about January26 as to whether Conner had signed a union card andCaulder's instruction to Conner to read Respondent's noticeagain, following Conner's statemew that she had read andunderstood the Notice, in the context of Respondent'sexpress hostility to the Union and Caulder's reiteration ofsuch hostility; thereby soliciting and pressuring Conner towithdraw her support from the Union.(i) Webb's interrogation of Williams and other employeesin February as to whether the employees had been paid tosign union cards and whether they knew they would have topay $3 to get the cards back.(j) Clemmons' threat on March 9 to McDuffie thatMcDuffie and Mark Dombrosky could be laid off in areduction in force before a less capable person if the Unionrepresented the employees, in the absence of any evidencethat the Union advocated seniority over capability andwould demand or could obtain such a seniority system if theemployees selected the Union to represent them.(k) Clemmons' request of McDuffie on March 9 thatMcDuffie tell Mark Dombrosky and Steve Dombrosky thebad points about the Union, including its seniority policy;thereby soliciting McDuffie to persuade other employees tocease being Union adherents.(1) Clemmons' statement to McDuffie on March 9 thatClemmons had heard that Mark Dombrosky and SteveDombrosky were definitely for the Union; thereby creatingan impression of surveillance.(m) Caulder's statement to Leviner about the middle ofMarch that Leviner could go to a company meeting aboutunions if Leviner did what the paper on the bulletin boardsaid, referring to Respondent's notice to employees advisingthem on a procedure to have their cards cancelled andreturned to them; thereby soliciting Leviner to cancel hisunion card.(n) Rogers' statement to Conner about the middle ofMarch that she did not have to pick up "a paper or a letterabout coming to court" if she did not want to; that there wasnot anything that could be done about it if she didn't pick itup, all in reference to a Board subpena; thereby encouragingan employee not to honor a Board subpena.2. 1 find that Respondent did not violate Section 8(a)(l) ofthe Act by the follow ing conduct:Granting pay raises in January. February. and March: It isthe position of the General Counsel that the timing of thepay increases in January, February, and March, at a timewhen Respondent knew of the Union's campaign, wasinterference with the employees' Section 7 rights. I do notagree. As indicated above, Respondent has had a consistentpolicy of granting wage increases in varying amounts on aregular, sometimes monthly, basis over a period extendingback at least to April 1976. The 32 employees who receivedraises in January, subsequent to Respondent's knowledge ofunion activity, constituted a somewhat larger number thanthe 21 employees who received raises in September 1976 andthe 24 employees who received raises in December 1976.However, the difference is not so great as to warrant aconclusion that Respondent had changed its system ofautomatic and merit increases as a means of combating theUnion's campaign. I note that the relatively large number ofemployees who received raises in September received themjust prior to, and those in December on the heels of, anacross-the-board wage increase for virtually all employees inOctober 1976. In these circumstances the failure to continueits policy of evaluating employees and granting wageincreases on a regular, consistent basis during the Union'scampaign would more likely be an unfair labor practice.The notice to employees to report bothersome union activity:The General Counsel argues that the word "bother" setforth in Respondent's notice is ambiguous and tends toencourage employees to inform the Employer of lawfulsolicitation activities of other employees, relying on Bank ofSt. Louis 191 NLRB 669, 673 (1971); Poloron Products ofMississippi. Inc., 217 NLRB 704 (1975). I find these casesdistinguishable. In both cases the employer advised itsemployees to report any employees who were "badgering" orwould not "leave you alone" in soliciting signatures forunion cards. In the instant case Respondent asked only thatconduct occurring during working time and which interferedwith an employee's work be reported. The distinction is amatter of substance. The specificity of the language clarifiesthe otherwise ambiguous term "bother." It is sometimesdifficult to balance the legitimate economic interests of anemployer against the Section 7 rights of employees. Whilethe tone of Respondent's notice is strong in its expression ofhostility to the Union, such expressions in and of themselvesare not unlawful. An employer has a right to see to it that itsemployees continue to engage in their normal, productivework activity, union or no union. Though the employees inthis case were made aware of their employer's "crystalclear" position on unions and were encouraged to reportunprotected concerted activity, more than that cannot bededuced from this notice.The notice to employees of their moral and legal right tocancel union cards: The General Counsel contends thatRespondent's notice instructing employees of their moraland legal right to cancel their cards and have them returnedis unlawful, relying on The Deutsch Company. ElectricComponent Division, 180 NLRB 8, 20 (1969). In that casethe Board found that a letter with such a message wasunlawful on the ground that the Employer included in itsletter, without the employees' request or demonstrated need,655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpre-addressed, stamped envelopes. There was no evidencethat any employee required or requested such assistance. Inthe instant case the Respondent adduced evidence thatseveral employees had requested such information. Apartfrom providing the employees with the addresses of theUnion and Region 11, no material assistance was given theemployees in cancelling their cards. The point is a narrowone, but fine distinctions are the stuff of which this law, inpart, is made. Certainly, employees have a legal and moralright to change their minds. It is not unlawful for anemployer to teli them this fact. In so doing, of course, anemployer treads a thin line between legality and illegality. Ihave found above that Caulder violated the Act by referringLeviner to the notice if he wanted to go to a companymeeting. But the mere publication to employees of theaddresses of the Union and Region 11 is not, in my opinion,unlawful encouragement or solicitation of employees tocancel their union cards, given their right to do so and theemployer's right to so state.More stringent working conditions: In support of theallegation of the complaint that Respondent imposed morestringent working conditions on its employees because oftheir union activity the General Counsel introduced evi-dence that Cribb, Leviner, and Chavis were warned againsttalking while working. Respondent's plant rules contain nospecific restriction against talking. However, the record isclear that certain operations in the plant, such as waxing amold, require the mechanic's close attention. Moreover,excessive talking during any productive work is a matterthat properly concerns an employer, even if the talkingrelates to union activity. Working time, the Board has saidover and over again, is for work. I have found above thatRogers unlawfully restricted Leviner's solicitation of Roseduring break time in a break area. Other than that instance,the General Counsel has introduced no evidence thatRespondent's warnings about talking were unrelated to theemployees' work activity. Moreover, warning about talkingduring work periods was not a policy initiated during theUnion's campaign. Cribb testified that he was warned abouttalking several months after he was first employed in 1976. Iconclude that the evidence does not preponderate for afinding of unlawful warnings about talking.Closely watching employees: This allegation of the com-plaint relates primarily to testimony by Cribb that he wasconstantly under surveillance by Rogers or Dabbs followingthe commencement of the Union's campaign in January. Asindicated above, the supervisors' office in the glass shop is inan elevated area, suspended from the ceiling, about 8 to 10feet off the floor. Virtually the entire glass shop is visiblefrom this office. Where, as here, an office is so located topermit the supervisors to keep a close watch on allemployees while they are working, it is difficult, if notimpossible, to find that watching employees closely during aunion campaign is something the supervisors would not dobut for the union campaign. I find no merit to this allegationof the complaint.B. Discrimination To Discourage Union Activity1. I find that Respondent violated Section 8(a)(l) and (3)of the Act by the following conduct:The failure to grant a wage increase in January, February,or March to Leviner: As indicated above, Leviner, the mostactive union adherent in the plant and known as such toRespondent, received no raise during this period although 27of the 33 employees in the glass shop did receive some sort ofraise. In February Leviner asked Rogers why Leviner wasnot getting a raise. Rogers replied that Leviner needed moreon-the-job training, and more supervision, plus Leviner hadnot been in the glass shop very long. With respect to thelatter reason, Leviner proved to Rogers that Leviner hadbeen in the glass shop since the first part of November ratherthan December, as Rogers contended. However, this fact didnot persuade Rogers. The record shows that Leviner hadonly I unexcused absence during the entire year in 1976 andhad been late to work on nine occasions. Dabbs had toldLeviner that he was a good employee. Leviner had receivedhis last raise on October 1, 1976. Under Respondent's meritraise system he was entitled to an evaluation for a raise in 3months, which should have occurred in January. However,apart from Rogers' casual statement in February, no suchevaluation was made. I conclude that Leviner would havereceived a raise in January or February but for his activityon behalf of the Union.The refusal to rehire Leviner. Respondent's sole reason forrefusing to rehire Leviner was the fact that he had quit twice.In support of this reason Dabbs and Cuthbertson testifiedthat Respondent had initiated a new policy early in Januarynot to rehire employees who had quit twice. According toCuthbertson, the policy was adopted because a large numberof employees had quit the previous year. Cuthbertsontestified that about 50 employees had quit that year andsome of these employees had worked there twice. Respon-dent Exhibit 25 shows that 28 employees hired in 1976 quitthe same year. Respondent Exhibit 27 is a list of employeeswho had quit in previous years and were not hired in 1977,but there is no indication as to the reason or reasons theywere not hired. Of these employees relatively few had quit inany particular year; five had quit in 1976; none in 1975; andseven in each of the previous 2 years. There is no evidencethat any applicant other than Leviner was denied reemploy-ment because he had quit twice. Respondent's new policydid not apply to employees who had quit once, only to thosewho had quit twice. If, as Cuthbertson testified, he wasconcerned about the large number of quits, it would seemlogical that he would publicize to the employees his newpolicy for its deterrent effect. But the plant rules make nomention of such a policy. No such policy was communicatedto the employees either by notice on bulletin boards or byword of mouth through supervisors. So far as appears on thisrecord only management officials were aware of this policyuntil the hearing in this case.Under this Statute an employer has a right to refuse tohire any employee for any reason other than his union orprotected concerted activity. A refusal to rehire an employeebecause he has quit twice is certainly a lawful reason, policyor no policy, provided it is the real reason. I am notpersuaded it was the real reason Respondent refused torehire Leviner in this case.I have set forth above Respondent's unlawful 8(a)(l)conduct with respect to Leviner and other employees and656 TARTAN MARINE COMPANYmy reasoning that Leviner was unlawfully denied a raise inthe early months of 1977.I have also set forth the salient facts relating to Leviner'srecord of employment, including Dabbs' previous opinion ofLeviner as a good employee and Cuthbertson's glowingtribute to him in the letter of January 7, 1976.To this should be added the reaction of Dabbs and Rogerswhen they observed Leviner reapplying for his job inAugust. Dabbs laughed. Rogers suggested that Leviner putRogers down as a character witness, a sarcasm fullyunderstood by Leviner and one to which he replied in kind.There was no suggestion at that time by either of theseofficials, who were privy to the policy of no rehire after twoquits, that Leviner was foreclosed from ever working forRespondent because he had quit twice, once in 1973 after amonth's employment.I conclude that Respondent's policy of no rehire after twoquits, if it existed, was tailored to keep Leviner out ofRespondent's plant. Respondent seized the opportunity torid itself once and for all of the employee most responsiblefor the organization of its employees.The discharge of Jerry M. Cribb: I have set forth above thefacts with respect to Cribb's active involvement in theUnion, Respondent's knowledge thereof, his employmentrecord, and the details which precipitated his discharge onMarch 18.Cribb was discharged, according to Rogers, because hehad "willfully" slowed down production and because of hisemployment record, which Rogers and Cuthbertson re-viewed prior to discharging Cribb.Cribb's record shows that he was late on numerousoccasions in 1976 and received a 3-day disciplinary suspen-sion in August of that year. However, despite this record, hereceived a wage increase in October 1976. In the fall of thatyear Rogers and Caulder indicated to Conner that they weregoing to fire Cribb when they had a "good reason." Roger'swarnings to Cribb became more frequent and more explicitbeginning on January 31, as indicated in Rogers' commentson the reverse side of Cribb's employee attendance records.In the last entry on March 16 Rogers notes in red ink thatCribb had an unexcused absence and would be fired on thenext occasion.The straw that broke the camel's back occurred on March18 when Cribb took time from his work to write whatRogers had just said to Cribb: "Jerry, let's not have anytalking over here. There will be a lot of people over here."Cribb also wrote, "Letter number 3." Rogers wanted toknow what Cribb had written and was told that Cribb wasgoing to take Rogers to the Board. Not until this point didRogers face up to the question whether he now had a "goodreason" to fire Cribb. After consulting with CuthbertsonRogers fired Cribb.Obviously, on Cribb's record Respondent had reasonablegrounds to discharge him. But those grounds had existed forsome time. It was only when Cribb mentioned the Boardthat Rogers suddenly decided to take action. Consideringthe nature of Cribb's past infraction of rules, his writing asingle sentence on a slip of paper would not seem to be amatter of such gravity as to motivate Rogers to dischargeCribb immediately. After all, Cribb was merely recording astatement of Rogers which Cribb believed to be an infringe-ment of his Section 7 rights.Respondent's characterization of Cribb's conduct onMarch 18, the proximate cause of his discharge, as a"willfull" slowdown of production, has a hollow ring.Employees are not automatons and will, on occasion, stopworking to rub their eyes, scratch an itching spot, or recordan interesting comment for future reference. Such minorinterruptions in work are not normally regarded by employ-ers as serious enough to be considered a productionslowdown, a matter of legitimate employer concern.In view of Respondent's extreme hostility to the Union,openly conceded, and its efforts, set forth above, to deteremployees from signing cards for the Union, Cribb's threatto take Rogers to the Labor Board was, for Rogers andCuthbertson, the final indignity. It was the "good reason"for which Respondent was waiting.I conclude that Cribb was discharged on March 18 at leastin part because of his activities on behalf of the Union andhis expressed intention to seek the protection of the LaborBoard.2. I find that Respondent did not violate Section 8(a)(1)and (3) of the Act by failing to give Cribb and Chavis wageincreases during the months of January, February, andMarch.With respect to Cribb, the issue is somewhat suspicious inview of his known activity on behalf of the Union andRespondent's anti-Union conduct, some of it in violation ofthe Act. However, other employees, who were designatedmembers of the in-plant organizing committee, Charles L.Moore, J. S. Baker, J. W. Smith, and R. Ratliff, did receiveraises during this period. It has not been shown that anyemployee with as poor a record as Cribb's received a wageincrease despite oor performance. In these circumstances Icannot find with that assurance required by the Statute thatRespondent unlawfully discriminated against Cribb byfailing to grant him a wage increase in 1977.With respect to Chavis, the record shows that Rogers didevaluate him and believed he was a good employee, but thatCuthbertson denied Chavis a raise because of a low pointscore. Subsequently, Rogers reevaluated Chavis and Chavisreceived his raise shortly thereafter on April 7. I find nomerit to the allegation of the complaint as to Respondent'stemporary denial of a wage increase to Chavis.C. The Refusal To BargainThe Union achieved majority status by means of validauthorization cards on January 26 and requested bargainingon that date. The stipulated appropriate bargaining unit is:All production and maintenance employees employedby the Employer at its Hamlet, North Carolina, plant;excluding all office clerical employees, professionalemployees, guards, and all supervisors as defined in theAct.Respondent refused to recognize and bargain with theUnion on January 26.I find that the Respondent violated Section 8(a)(5) of theAct by refusing to recognize and bargain with the Union asthe majority representative of its employees while cotermi-nously engaging in conduct which undermined the Union's657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority status and prevented the holding of a fair election.Trading Port, Inc., 219 NLRB 298, 301 (1975).VIII. OBJECTIONS TO HE EL.ECTIONAn election was held on March 31. The Union filed timelyobjections, alleging, in substance, certain conduct of Respon-dent found hereinabove to be violative of Section 8(a)(1) and(3) of the Act. In view of my conclusion, for reasons statedbelow, that a bargaining order is warranted in this case, Ishall recommend that the election in Case I -RC-4310 beset aside and the petition in that case dismissed.IX. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.With respect to Cribb, I shall not recommend that he bereinstated to his former or substantially equivalent positionin view of his threat to Rogers and the evidence that he hadpreviously been convicted of assault with a deadly weaponinflicting serious bodily injury.Respondent's unfair labor practices, set forth above, canonly be remedied, in my opinion, by a bargaining order.On March 7, 1979, Respondent moved to reopen therecord in this case to consider the question whether a fairelection can be now held at Respondent's plant. Respondentsubmits that, upon a reopened record, the evidence will showthat subsequent to the closing of the hearing in this case onMarch 30, 1978, charges that two employees were unlawful-ly terminated have been dismissed; a complaint was issued ina third charge, resulting in a hearing and a dismissal of thatcomplaint by an administrative law judge on February 28,1979; and further, there has been a substantial employeeturnover since the election of March 31, 1977. The motion isdenied. With respect to turnover, the record shows asubstantial turnover in 1976. The proffered evidence sug-gests only that the turnover continued after the March 31election. Respondent does not contend that there has been aturnover in supervisors, including Cuthbertson, the plantmanager, and other supervisors responsible for the unfairlabor practices in this case. With respect to Case I -CA-7640, issued by Administrative Law Judge Thomas A. Riccion February 28, 1979, to which Respondent refers, that caseis pending before the Board and no definitive answer isavailable at this time.The record in this case shows that even before Respondentnotified its employees that it would resist the Union by"every legal means available" it had already embarked upona campaign to resist the Union by illegal means.Beginning on or about January 20 when Respondent firstheard rumors about a union organizing the plant, Cuthbert-son, the plant manager, interrogated Williams about hisunion views and in a veiled threat counseled Williams not tomake a mistake that would harm him in the future.' In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 48 ofThereafter, in the latter part of January, and in Februaryand March other employees were interrogated coercively,threatened, and restrained by four other supervisors, Rogers,Webb, Caulder, and Clemmons. Leviner, a good employee,was passed over for a raise, and Cribb was dischargedbecause he had the temerity to tell Rogers that Cribb wouldsubmit to the National Labor Relations Board a statementmade by Rogers. Finally, when Leviner reapplied for his jobin August he was greeted with laughter and summarilydenied employment.In N.L.R.B. v. Gissel Packing Co., Inc., supra, theSupreme Court held that conduct less than "outrageous andpervasive" but which still has the tendency to underminemajority strength and impede the election process mayjustify a bargaining order without an election. In the instantcase on three separate dates beginning on January 26 anduntil February 26 the Union maintained a strong majority asevidenced by valid authorization cards, subjected to minutescrutiny. Within a month that majority was lost. In myopinion, the coercive effects of Respondent's conduct in thecontext of its supervisors' and plant manager's approach tothe Section 7 rights of employees cannot be eliminatedmerely by a cease-and-desist order and the traditionalposting period of a notice to employees. The possibility ofholding a fair election in these circumstances is too slight toeffectuate the policies of the Act. The employees' choice ofthe Union as their collective-bargaining representativethrough cards is in this particular case a more reliableindication of their true sentiment than an election. Accord-ingly, I shall recommend that a bargaining order issue,effective as of January 26, when Respondent had alreadyembarked upon its illegal campaign to defeat the Union.Upon the basis of the entire record, the findings of fact,and the conclusions of law and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERsThe Respondent, Tartan Marine Company, Hamlet,North Carolina, its officers, agents, successors, and assignsshall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirunion activity or the union activities of other employees.(b) Threatening employees with future harm in the eventthey make a "mistake" in their decision for or againstrepresentation by a union.(c) Restraining employees in their Section 7 rights toengage in union solicitation of other employees during abreak period in a break area.(d) Soliciting employees to cancel their union cards or towithdraw their support of a union.(e) Creating the impression of surveillance by informingemployees that Respondent has knowledge of union meet-ings, the employees attending and those engaged in gettingthe people together, and the names of employees supportinga union.the Rules and Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waived forall purposes.658 TARTAN MARINE COMPANY(f) Threatening employees with loss of future retentionrights because of a union's seniority policy if a unionrepresents the employees.(g) Soliciting employees to solicit other employees to ceasesupporting a union.(h) Encouraging employees not to honor a Board subpena.(i) Discharging or refusing to rehire employees to discour-age membership in a union.(j) Denying wage increases to employees because of theirmembership in and support of a union.(k) Refusing to recognize and bargain, upon request, withthe union representing a majority of its employees in thebelow-described appropriate unit:All production and maintenance employees employedby the Employer at its Hamlet, North Carolina, plant;excluding all office clerical employees, professionalemployees, guards, and all supervisors as defined in theAct.(I) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, recognize and bargain collectively,effective January 26, 1977, with United Steelworkers ofAmerica, AFL-CIO, as the exclusive bargaining representa-tive of the employees in the appropriate unit described abovein Section I(k) of this Order and, if an agreement is reached,embody such agreement in a written, signed contract.(b) Offer LaVerne Keith Leviner employment at Respon-dent's Hamlet, North Carolina, plant without discriminationas to the position offered him or as to terms and conditions^ In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof employment in such position and make him whole for anyloss in wages suffered by him as a result of the discrimina-tion against him, including the failure to grant him a wageincrease, with interest in accordance with the formulas setforth in F. W. Woolworth Co.. 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977). See,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).(c) Make Jerry M. Cribb whole for any loss in wages hesuffered as a result of the discrimination against him, withinterest in accordance with the formulas in the cases cited in2(b) above of this Order.(d) Post at its plant in Hamlet, North Carolina, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by its representative, shallbe posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to isure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 11, in writing,within 20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act other than thosespecifically found herein.IT IS FURTHER ORDEREDI) that the election held on March31, 1977, in Case I I-RC-4310 be, and it hereby is, set asideand the petition in that case be, and it hereby is, dismissed.of the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board '659